SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

731
CAF 11-01515
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, PERADOTTO, AND SCONIERS, JJ.


IN THE MATTER OF MAURICE REEVES,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,
RESPONDENT-RESPONDENT.


ALAN BIRNHOLZ, EAST AMHERST, FOR PETITIONER-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR RESPONDENT-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILDREN, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), FOR JORDAN
B. AND JAYDEN G.


     Appeal from an order of the Family Court, Erie County (Margaret
O. Szczur, J.), entered June 8, 2011. The order dismissed the
petitions with prejudice.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner appeals from an order dismissing his
petitions seeking visitation with his stepsons on the ground that the
evidence presented at the hearing was insufficient to determine
whether visitation would be in the children’s best interests. We
affirm, but for a different reason. Contrary to the determination of
Family Court, we conclude that petitioner lacks standing to seek
visitation with the subject children (see Bank v White, 40 AD3d 790,
791, lv dismissed 9 NY3d 1002; Matter of Boland v Boland, 186 AD2d
1065, 1065).




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court